UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-11353 LABORATORY CORPORATION OF AMERICA HOLDINGS (Exact name of registrant as specified in its charter) Delaware 13-3757370 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 358 South Main Street, Burlington, North Carolina (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) 336-229-1127 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated Filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X]. The number of shares outstanding of the issuer's common stock is 99.1 million shares, net of treasury stock as of October 24, 2011. INDEX INDEX PART I. FINANCIAL INFORMATION Item 1 Financial Statements: Condensed Consolidated Balance Sheets September 30, 2011 and December 31, 2010 Condensed Consolidated Statements of Operations Three and nine month periods ended September 30, 2011 and 2010 Condensed Consolidated Statements of Changes in Shareholders’ Equity Nine months ended September 30, 2011 and 2010 Condensed Consolidated Statements of Cash Flows Nine months ended September 30, 2011 and 2010 Notes to Unaudited Condensed Consolidated Financial Statements Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures PART II. OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 6 Exhibits 2 INDEX PART I–FINANCIAL INFORMATION Item 1.–Financial Statements LABORATORY CORPORATION OF AMERICA HOLDINGS AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in millions) (unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $192.4 and $149.2 at September 30, 2011 and December 31, 2010, respectively Supplies inventories Prepaid expenses and other Deferred income taxes Total current assets Property, plant and equipment, net Goodwill, net Intangible assets, net Joint venture partnerships and equity method investments Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other Noncontrolling interest Short-term borrowings and current portion of long-term debt Total current liabilities Long-term debt, less current portion Deferred income taxes and other tax liabilities Other liabilities Total liabilities Commitments and contingent liabilities Noncontrolling interest Shareholders’ equity Common stock, 99.7 and 102.4 shares outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Less common stock held in treasury ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 INDEX LABORATORY CORPORATION OF AMERICA HOLDINGS AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in millions, except per share data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Amortization of intangibles and other assets Restructuring and other special charges Operating income Other income (expenses): Interest expense ) Equity method income, net Investment income Other, net ) Earnings before income taxes Provision for income taxes Net earnings Less: Net earnings attributable to the noncontrolling interest ) Net earnings attributable to Laboratory Corporation of America Holdings $ Basic earnings per common share $ Diluted earnings per common share $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 INDEX LABORATORY CORPORATION OF AMERICA HOLDINGS AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (in millions) (unaudited) Accumulated Additional Other Total Common Paid-in Retained Treasury Comprehensive Shareholders’ Stock Capital Earnings Stock Income Equity BALANCE AT DECEMBER 31, 2009 $ ) $ $ Comprehensive earnings: Net earnings attributable to Laboratory Corporation of America Holdings Other comprehensive earnings: Foreign currency translation adjustments Interest rate swap adjustments Tax effect of other comprehensive earnings adjustments ) ) Comprehensive earnings Issuance of common stock under employee stock plans Surrender of restricted stock awards ) ) Stock compensation Value of noncontrolling interest put ) ) Income tax benefit from stock options exercised Purchase of common stock ) BALANCE AT SEPTEMBER 30, 2010 $ ) $ $ BALANCE AT DECEMBER 31, 2010 $ ) $ $ Comprehensive earnings: Net earnings attributable to Laboratory Corporation of America Holdings Other comprehensive earnings: Foreign currency translation adjustments ) ) Interest rate swap adjustments Tax effect of other comprehensive earnings adjustments Comprehensive earnings Issuance of common stock under employee stock plans Surrender of restricted stock and performance share awards ) ) Conversion of zero-coupon convertible debt Stock compensation Income tax benefit from stock options exercised Purchase of common stock ) BALANCE AT SEPTEMBER30, 2011 $ ) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 INDEX LABORATORY CORPORATION OF AMERICA HOLDINGS AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions) (unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Stock compensation Loss on sale of assets Accreted interest on zero-coupon subordinated notes Cumulative earnings less than (in excess of) distribution from equity method investments ) Deferred income taxes ) ) Change in assets and liabilities (net of effects of acquisitions): Increase in accounts receivable (net) ) ) (Increase) decrease in inventories ) Decrease in prepaid expenses and other Decrease in accounts payable ) ) Increase in accrued expenses and other Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of assets Deferred payments on acquisitions ) ) Acquisition of licensing technology ) Investments in equity affiliates ) Acquisition of businesses, net of cash acquired ) ) Net cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from revolving credit facilities Payments on revolving credit facilities ) ) Principal payments on term loan ) ) Payments on zero-coupon subordinated notes ) ) Payments on vendor-financed equipment ) Payments on long-term debt ) Payment of debt issuance costs ) Proceeds from sale of interest in a consolidated subsidiary Cash paid to acquire an interest in a consolidated subsidiary ) Noncontrolling interest distributions ) ) Excess tax benefits from stock based compensation Net proceeds from issuance of stock to employees Purchase of common stock ) ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 INDEX LABORATORY CORPORATION OF AMERICA HOLDINGS AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollars and shares in millions, except per share data) 1.BASIS OF FINANCIAL STATEMENT PRESENTATION The consolidated financial statements include the accounts of Laboratory Corporation of America Holdings (the “Company”) and its majority-owned subsidiaries for which it exercises control. Long-term investments in affiliated companies in which the Company exercises significant influence, but which it does not control, are accounted for using the equity method. Investments in which the Company does not exercise significant influence (generally, when the Company has an investment of less than 20% and no representation on the investee’s board of directors) are accounted for using the cost method. All significant inter-company transactions and accounts have been eliminated. The Company does not have any variable interest entities or special purpose entities whose financial results are not included in the condensed consolidated financial statements. The financial statements of the Company’s foreign subsidiaries are measured using the local currency as the functional currency. Assets and liabilities are translated at exchange rates as of the balance sheet date. Revenues and expenses are translated at average monthly exchange rates prevailing during the period. Resulting translation adjustments are included in “Accumulated other comprehensive income.” The accompanying condensed consolidated financial statements of the Company are unaudited. In the opinion of management, all adjustments necessary for a fair statement of results of operations, cash flows and financial position have been made. Except as otherwise disclosed, all such adjustments are of a normal recurring nature. Interim results are not necessarily indicative of results for a full year. The year-end condensed consolidated balance sheet data was derived from audited financial statements but does not include all disclosures required by generally accepted accounting principles. The financial statements and notes are presented in accordance with the rules and regulations of the Securities and Exchange Commission and do not contain certain information included in the Company’s 2010 Annual Report on Form 10-K. Therefore, the interim statements should be read in conjunction with the consolidated financial statements and notes thereto contained in the Company’s annual report. 2.EARNINGS PER SHARE Basic earnings per share is computed by dividing net earnings by the weighted average number of common shares outstanding. Diluted earnings per share is computed by dividing net earnings including the impact of dilutive adjustments by the weighted average number of common shares outstanding plus potentially dilutive shares, as if they had been issued at the earlier of the date of issuance or the beginning of the period presented. Potentially dilutive common shares result primarily from the Company’s outstanding stock options, restricted stock awards, performance share awards, and shares issuable upon conversion of zero-coupon subordinated notes. The following represents a reconciliation of basic earnings per share to diluted earnings per share: Three Months Ended September 30, Nine Months Ended September 30, Per Per Per Per Share Share Share Share Income Shares Amount Income Shares Amount Income Shares Amount Income Shares Amount Basic earnings per share: Net earnings $ Dilutive effect of employeestock options and awards Effect of convertible debt, net of tax Diluted earnings per share: Net earnings including impact of dilutive adjustments $ 7 INDEX LABORATORY CORPORATION OF AMERICA HOLDINGS AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollars and shares in millions, except per share data) The following table summarizes the potential common shares not included in the computation of diluted earnings per share because their impact would have been antidilutive: Three Months Ended Nine Months Ended September 30, September 30, Stock options 3. NEW ACCOUNTING PRONOUNCEMENTS In September 2011, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance in connection with disclosures about an employer’s participation in a multiemployer plan. This literature requires that employers provide additional separate disclosures for multiemployer pension plans and multiemployer other postretirement benefit plans. For employers that participate in multiemployer pension plans, the amendments in this guidance require an employer to provide additional quantitative and qualitative disclosures. The amended disclosures provide users with more detailed information about an employer’s involvement in multiemployer pension plans.
